Order entered October 5, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00857-CV

                                    VILIA RIOS, Appellant

                                                V.

                              MO & ASSOCIATE LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-03194-E

                                            ORDER
       Because appellant has failed to comply with our September 14, 2016 directive to provide

written verification that she requested the reporter’s record, we ORDER the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant shall file her brief no later

than November 4, 2016.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE